Case 1:18-cv-04561-ILG-SMG Document 36 Filed 11/13/18 Page 1 of 1 PageID #: 229

                                S L E V I N & H A R T, P.C.
                                                Attorneys at Law
                                     1625 Massachusetts Avenue, NW, Suite 450
                                              Washington, DC 20036
                                                  202/797-8700
                                               FAX: 202/234-8231

 RICHARD S. SIEGEL                                                                       RSIEGEL@SLEVINHART.COM
 ATTORNEY AT LAW


                                                                     November 13, 2018
 Via CM/ECF

 The Honorable I. Leo Glasser
 Senior United States District Judge
 United States District Court for the Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

          Re:        Reliant Transportation, Inc., et al. v. Division 1181 Amalgamated Transit Union
                     – New York Employees Pension Fund, et al., Case No. 1:18-cv-04561-ILG-SMG

 Dear Judge Glasser:

        This firm represents the Defendants in the above-referenced action. Pursuant to Section
 IV.B. of your Individual Practices and the Court’s Order granting Defendants an extension of
 time to respond Plaintiffs’ Amended Complaint, the Parties respectfully advise the Court that
 they have agreed upon the following briefing schedule for Defendants’ anticipated Motion to
 Dismiss Plaintiffs’ Amended Complaint:

          1.         Defendants’ Motion shall be due by December 7, 2018.
          2.         Plaintiff’s Opposition shall be due by December 14, 2018.
          3.         Defendants’ Reply shall be due by December 21, 2018.

          The Parties respectfully request that the Court endorse this proposed briefing schedule.

                                                             Respectfully submitted,

                                                             /s/ Richard S. Siegel
                                                             Richard S. Siegel
                                                             Counsel for Defendants

 Cc:      All counsel of record (via ECF)

 RSS:4146.88
 20680527v1
